id office uilc cca_2009091510181337 ---------- number release date from ------------------- sent tuesday date am to -------------------- cc ----------- subject re aar day obj ltr issued nbap fpaa untimely notice --------- section has no bearing on a sec_6223 conversion sec_6223 only operates when we fail to issue an nbap days before the fpaa or fail to issue fpaa's to the notice partners within days of issuing the fpaa to the tmp if your partner purported to elect conversion based on and expired section statute that would be an invalid election unless the or day time periods above were violated an fpaa suspends a partner's sec_6501 period under section d section d t suspends the period under subsection a which is deemed to refer to each partner's sec_6501 period as it applies to partnership items 114_tc_533 pincite
